Citation Nr: 1221848	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Veteran did not serve on the land mass of the Republic of Vietnam or any other designated area where the service department has determined that herbicides, including Agent Orange, were present, nor was he otherwise exposed to herbicides during his active duty service. 

2.  The Veteran's current diabetes mellitus, type II, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, letters dated in April 2005 and April 2006 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication). 

The Veteran's service treatment records, service personnel records, and VA medical treatment records have been obtained.  Although the Veteran was not provided with a VA medical examination in conjunction with the claim on appeal, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Here, the Veteran is seeking entitlement to service connection for diabetes mellitus, type II.  The Veteran claims that he was exposed to Agent Orange in the course of his duties on board the USS CONSTELLATION, a Kitty Hawk-class supercarrier, while carrying barrels that contained Agent Orange when the ship was in the waters off Vietnam.

VA regulations provide that if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service, service connection is presumed for diabetes mellitus, type II.  Moreover, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. 

Historically, the Veteran served on active duty in the United States Navy from October 1965 to September 1969.  The Veteran's DD Form 214 indicated that he served as a Machinist's Mate, and his personnel records reflected that he served aboard the USS CONSTELLATION from March 1966 to September 1969.  In November 2005, the National Personnel Records Center (NPRC) confirmed that the USS CONSTELLATION was in the official waters of the Republic of Vietnam from June 1966 to November 1966, from June 1967 to November 1967, and from June 1968 to January 1969.  Although the Veteran's DD Form 214 indicates that he was awarded the Vietnam Service Medal, that medal did not require actual in-country service in the Republic of Vietnam. 

Nevertheless, as noted above, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Here, there is no evidence that the USS CONSTELLATION ever came to port or had members disembark on the shore of Vietnam.  Importantly, the Veteran does not contend that he ever served on land in Vietnam; rather, he contends that he came into contact with Agent Orange at sea while carrying barrels containing Agent Orange aboard the USS CONSTELLATION.  Accordingly, as the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  38 U.S.C.A. § 1116.

Notwithstanding the foregoing, the Veteran may still establish service connection for diabetes mellitus, type II, with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999). 

However, a review of the evidence does not support the claim of entitlement to service connection for diabetes mellitus, type II, on a direct basis.  The Veteran's service treatment records are negative for this disorder.  Specifically, his September 1969 Report of Medical Examination at separation did not indicate findings or complaints of diabetes mellitus, type II.  Moreover, although there are current VA treatment records showing treatment for diabetes mellitus, there is no medical evidence of record showing that diabetes mellitus, type II, is related to the Veteran's military service.  Although the Veteran's representative alleges that the Veteran "has presented sworn testimony as to continuity of symptoms" in his May 2012 Appellant's Brief, there is no indication that the Veteran himself has endorsed symptoms of diabetes mellitus, type II, in service or a theory of ongoing symptomatology since service.  Indeed, the Veteran has never presented sworn testimony before the RO or the Board, nor has he indicated in the written evidence of record that he had symptoms in service or at anytime thereafter until diabetes mellitus, type II, was diagnosed in 2002.

Indeed, as mentioned above, the first documented evidence of diabetes mellitus, type II, was in approximately 2002.  The Board emphasizes the multi-year gap between discharge from active duty service in 1969 and initial reported symptoms related to diabetes mellitus in approximately 2002, a 33-year span of time.  See  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Furthermore, in July 2006, the RO attempted to verify the Veteran's account of carrying barrels of Agent Orange aboard the USS CONSTELLATION with the Joint Services Records Research Center (JSRRC).  However, the JSRRC replied that they had been unable to locate any documentation verifying that major U.S. Navy ships such as the USS CONSTELLATION transported, stored, or used herbicides, including Agent Orange, in Vietnam.  The JSRRC was also unable to determine herbicide exposure to U.S. Navy personnel serving aboard U.S. Navy vessels in the contiguous waters off the coast of Vietnam.  

Moreover, as the first documented evidence of diabetes mellitus, type II, was in approximately 2002, presumptive service connection for diabetes mellitus as being shown within one year after service discharge is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The Veteran's statements as to the etiology of diabetes mellitus, type II, are not competent evidence sufficient to establish service connection.  While the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the etiologic relationship between his current diabetes mellitus, type II, to his military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  In the absence of competent medical evidence that the Veteran's diabetes mellitus, type II, is related to his military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


